Citation Nr: 0603163	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  05-09 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to July 
1980.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  By an unappealed November 1992 rating decision, the RO 
denied the veteran's service connection claim because the 
evidence showed that his back condition in service resolved 
with treatment with no residual disabilities.  In addition, 
his present back problems were not shown to be related to his 
problems in service.  

3.  Evidence received subsequent to the November 1992 is 
duplicative, cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim, does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

1.  The November 1992 RO rating decision is final.  38 U.S.C. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1991).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for a low back 
disorder is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.159, 
20.302, 20.1103 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in October 2003, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The October 2003 VCAA notice also properly 
advised the veteran that he must submit new and material 
evidence in order for VA to reopen his claim and explained 
what the evidence must show to support his claim for service 
connected compensation benefits.  New and material evidence 
was defined as evidence that is submitted to VA for the first 
time that related to an unestablished fact necessary to 
substantiate the claim.  The RO also wrote that new and 
material evidence must raise a reasonable possibility, that 
when considered with all the evidence of record (both new and 
old), that the outcome (conclusion) would change.  Moreover, 
the Board notes that the RO asked the veteran to send to VA 
any medical reports he had showing that his back problem 
existed from military service to the present.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
February 2004 rating decision, and the February 2005 
Statement of the Case (SOC), which included a discussion of 
the facts of the claim, notification of the basis of the 
decision, and a summary of the evidence used to reach the 
decision.  The February 2005 SOC provided the veteran with 
notice of all the laws and regulations pertinent to his 
claim.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

Based on the foregoing, the Board finds that the requirements 
under the law pertaining to new and material evidence claims 
have been met.  Accordingly, the Board will proceed with 
appellate review.  


II.	New and Material Evidence

Evidence

In August 1992, the veteran filed a claim (VA Form 21-526) of 
service connection for a back disorder.  The RO denied the 
veteran's service connection claim in a November 1992 rating 
decision because the evidence showed that the veteran's in-
service back problems were acute in nature and resolved with 
no residual disability.  In addition, there was no indication 
that the veteran's present back problems were related to the 
acute problems shown in service.  In correspondence dated in 
December 1992, the RO notified the veteran of its November 
1992 rating decision and advised him of his rights to appeal 
the decision.  The veteran did not appeal the RO's decision, 
and it became final.  

The RO considered the following evidence prior to rendering 
its November 1992 rating decision denying the veteran's 
claim.

The veteran's service medical records document multiple 
complaints and treatment for low back pain from June 1975 to 
November 1979.  The June 1980 separation examination report 
reveals that the veteran's spine was clinically evaluated as 
normal and contains no notations regarding any continued back 
problems.  

The DD Form 214 shows that the veteran served as a machine 
gunner.  

An October 1983 private hospital emergency treatment record 
notes a diagnosis of muscle strain in the back.  The veteran 
did not make reference to his back problems in service at 
that time and no medical examiner opined that they were 
related to service.  

The VA treatment records dated from January 1989 to August 
1992 document multiple complaints of low back pain and 
findings of muscle or back strain related to various reported 
injuries.  The August 2002 VA treatment record reveals that 
the veteran reported that strain suffered during training in 
1977 was the cause of his back problems at that time.  No 
medical opinion, however, attributed the veteran's back 
problems to his military service.  

The September 1992 VA medical examination report notes that 
the examiner diagnosed chronic lumbar pain with positive 
straight leg raise with no evidence of disk disease or 
secondary neurologic sequelae.  The radiology report revealed 
no evidence of overt fractures involving the lumbar spine.  
The examiner did not indicate that the veteran's low back 
pain was related to his military service.  

The following evidence was associated with the claims file 
after the November 2002 rating decision. 

In statements submitted from October 2003 to March 2005, the 
veteran contended that carrying a heavy machine gun, training 
exercises, and carrying 70 pounds of gear on his back while 
serving in the military contributed to his back pain.  He 
also maintained that he had not previously filed a claim with 
VA for a back problem.  

The VA treatment records dated from August 2000 to January 
2004 show that the veteran has presented for treatment of low 
back pain on numerous occasions and has a history of such 
pain.  Although a January 2004 VA treatment record notes that 
the veteran reported having back problems since getting out 
of the service, no VA medical examiner has related the 
veteran's current back problems to service.    

Legal Criteria

Under an earlier version of 38 C.F.R. § 3.156(a) (2001), 
"new and material evidence" is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  

The definition of "new and material evidence" was revised 
in August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

The veteran's application to reopen his claim for entitlement 
to service connection was initiated in September 2003.  Thus, 
the revised definition of "new and material evidence" is 
applicable to his claim.

Analysis

While the veteran contends that he had not previously filed a 
claim for a back disorder, the evidence of record does not 
support his contention.  The veteran clearly filed a service 
claim for a back disorder in August 1992 along with claims 
for his right ankle, neck, nose, high blood pressure, and 
nervous condition.  The record reflects that the RO developed 
and adjudicated the veteran's back claim at that time.  As 
noted above, the veteran did not appeal the RO's decision 
after being advised of his appellate rights.  Therefore, the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's back claim is properly before the 
Board.  

Accordingly, the Board notes that there must be medical 
evidence showing a relationship between the veteran's in-
service back problems and his current back problems in order 
to reopen the veteran's claim.  After careful review of the 
evidence associated with the claims file after the November 
1992 rating decision, the Board finds no such evidence has 
been submitted.

While new, neither the veteran's statements dated from 
October 2003 to March 2005 nor the VA treatment records dated 
from August 2000 to January 2004 are sufficient to reopen the 
veteran's claim because they are not also material.  Although 
the veteran submitted several statements relating his current 
back problems to service, he is a lay person and lacks the 
requisite expertise to offer medical opinions.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Consequently, his statements 
present no reasonable possibility of substantiating his 
claim.  Additionally, the VA treatment records contain the 
veteran's report of having back problems since getting out of 
service but offer no competent medical opinion that links the 
veteran's current back problems to service.  Id.  Therefore, 
the treatment records also fail to present a reasonable 
possibility of substantiating the veteran's claim.       

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted and the claim is not 
reopened.  In reaching this conclusion, the Board notes that 
under the provisions of 38 U.S.C.A. § 5107(b), the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  The 
preponderance of the evidence, however, is against the 
veteran's claim and that doctrine is not applicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened and the appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


